Exhibit 12.1 Centene Corporation Computation of ratio of earnings to fixed charges ($ in thousands) Year Ended December 31, Earnings: Pre-tax earnings from continuing operations $ Addback: Fixed charges Subtract: Non-controlling interest ) ) - - Interest capitalized - ) ) - - Total earnings $ Fixed Charges: Interest expensed and capitalized $ Interest component of rental payments (1) Total fixed charges $ Ratio of earnings to fixed charges (1)Estimated at 33% of rental expense as a reasonable approximation of the interest factor.
